                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Juliann Ascenzo,                              )            Civil Action No . 2: 19-0852-RMG
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )                ORDER AND OPINION
                                              )
Kirstjen M. Nielsen,                          )
                                              )
                       Defendant.             )
~~~~~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. l l) recommending that this matter be transferred to the District Court for the Eastern

District of North Carolina. For the reasons set forth below, the Court adopts the R & R as the

Order of the Court and transfers this action to the District Court for the Eastern District of North

Carolina.

I.     Background

       Plaintiff proceeds pro se to bring suit under Title VII of the Civil Rights Act of 1964 and

the Government Employee Rights Act of 1981, alleging that the Transportation Security

Administration unlawfully discriminated against her while she was employed at the Raleigh

Durham International Airport in North Carolina.         After Plaintiff initiated her action in the

District of South Carolina, the Magistrate Judge ordered that she answer a Special Interrogatory

inquiring why suit was not brought in the Eastern District of North Carolina pursuant to the Title

VII venue provision. (Dkt. No . 7.) Plaintiff responded that she assumed her employment records

travelled to this District when she was transferred and "respectfully requests the case be

transferred to the Eastern District of North Carolina based upon where the alleged

retaliatory/discriminatory actions too place- Raleigh Durham International Airport." (Dkt. No . 9



                                                  -1-
at 2.)   The Magistrate Judge now recommends that this action be so transferred, to which

Defendant filed no objection.

II.      Legal Standard

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S .C. § 636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made ." Id.         In the absence of objections, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee's note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection ... we do not

believe that it requires any explanation.").

III.     Discussion

         The Court finds that the Magistrate Judge appropriately concluded that this matter should

be transferred to the District Court for the Eastern District of North Carolina. The Title VII

venue provision mandates that:

         Such an action may be brought [1] in any judicial district in the State in which the
         unlawful employment practice is alleged to have been committed, [2] in the
         judicial district in which the employment records relevant to such practice are
         maintained and administered, or [3] in the judicial district in which the aggrieved
         person would have worked but for the alleged unlawful employment practice, but
         if the respondent is not found within any such district, such an action may be
         brought within the judicial district in which the respondent has his principal
         office.




                                                 -2-
42 U.S.C. § 2000e-5(f)(3). "The district court of a district in which is filed a case laying venue

in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such as

to any district or division in which it could have been brought." 28 U.S.C. § 1406(a). Here,

Plaintiffs claim could have been brought in the Eastern District of North Carolina as the district

in which the alleged misconduct took place. Transfer to that district, rather than dismissal, is in

the interest of justice: Plaintiffs action for relief under Title VII must be brought within ninety-

days of the agency ' s final determination, witnesses and documentary evidence are likely

available in the Eastern District of North Carolina at the Raleigh Durham International Airport,

and Defendant did not object to the R & R that Plaintiffs requested transfer be allowed.

        For these reasons, the Court finds that the District Court for the Eastern District of North

Carolina is a proper venue for Plaintiffs Title VII claims and that a transfer to that district, rather

than dismissal, is in the interest of justice.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No . 11) as the Order of

the Court and TRANSFERS this action to the District Court for the Eastern District of North

Carolina.

        AND IT IS SO ORDERED.



                                                        Richard Mark Gergel
                                                        United States District Court Judge
Mayl.}(2019
Charleston, South Carolina




                                                  -3-
